The appellant was indicted on September 26, 1929, in the District Court of Hays County, and *Page 217 
was tried on October 14, 1929. He challenged the validity of the indictment upon the ground that at the July, 1929, term of court, the jury commissioners were instructed by the court to select petit jurors for the second week of the July term and also to select grand jurors, special venire and petit jurors for the September term of court. There was compliance with these instructions. The indictment was also challenged because of an improper indorsement of the envelope.
It is the duty of the jury commissioners to select grand jurors for the succeeding term. This is declared in Art. 338, C. C. P. In the present instance, the grand jurors for the September term were selected at the July term. If the act of the jury commission in selecting petit jurors for the July term was irregular, the right of the appellant to make complaint of it is not perceived. He was not tried by a petit jury so selected.
The motion for rehearing is overruled.
Overruled.
HAWKINS, J., absent.